UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7735



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NAMOND EARL WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge;
Frank A. Kaufman, Senior District Judge. (CR-90-135-K, CA-97-1256-
JFM)


Submitted:   March 12, 1998                 Decided:   March 26, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Namond Earl Williams, Appellant Pro Se. Katharine Jacobs Armen-
trout, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability, dismiss the appeal on the reasoning of the district
court, and deny Appellant's motion to supplement the record. United
States v. Williams, Nos. CR-90-135-K; CA-97-1256-JFM (D. Md. Oct.

30 & Nov. 10, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                 2